UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1844



WILLIAM G. ROBINSON, Lieutenant,

                                              Plaintiff - Appellant,

          versus


CITY OF GREENVILLE; DAVID HENDERSON, Captain,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-02-2533-26BI)


Submitted:   February 7, 2005              Decided:    March 1, 2005


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wm. Gary White, III, Columbia, South Carolina, for Appellant.
Deborah Casey Brown, GALLIVAN, WHITE & BOYD, P.A., Greenville,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William G. Robinson appeals the district court’s order

adopting the magistrate judge’s recommendation and granting summary

judgment in favor of his employer and a former supervisor on his

claims alleging race discrimination in violation of 42 U.S.C.

§ 1981 (2000), retaliation in violation of Title VII of the Civil

Rights Act, 42 U.S.C. § 2000e-3(a) (2000), and violations of his

constitutional rights to equal protection and free speech in

violation of 42 U.S.C. § 1983.        We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court and the magistrate judge.                    See

Robinson v. City of Greenville, No. CA-02-2533-26BI (D.S.C. Apr.

23, 2004 and May 26, 2004).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -